Citation Nr: 0941170	
Decision Date: 10/29/09    Archive Date: 11/09/09

DOCKET NO.  05-27 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for edema in both lower 
extremities.

2.  Entitlement to service connection for a disability of the 
left lower extremity to include, peripheral arterial 
occlusive disease and peripheral neuropathy.  

3.  Entitlement to service connection for a disability of the 
right lower extremity to include, peripheral arterial 
occlusive disease and peripheral neuropathy.  

4.  Entitlement to service connection for a right knee 
disability.

5.  Entitlement to service connection for a left knee 
disability.

6.  Entitlement to service connection for a disability of the 
right upper extremity manifested by pain of the shoulder and 
arm.

7.  Entitlement to service connection for a disability of the 
right upper extremity manifested by pain of the shoulder and 
arm. 

8.  Entitlement to service connection for degenerative joint 
disease of the left acromioclavicular (AC) joint.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The appellant had active service in the Navy from May 1977 to 
May 1981, and in the U.S. Army from January 1982 to July 
1982, December 1990 to July 1991, and from February 2003 to 
September 2003.  Records show that the appellant had two 
periods of service in the Southwest Theater including service 
in Southwest Asia from February 1990 to June 1991 and from 
April 2003 to August 2003.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of June 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The appellant was scheduled for a Travel Board hearing in 
March 2009, but she did not appear. Accordingly, the hearing 
request is considered to have been withdrawn. See 38 C.F.R. § 
20.702 (2009).

The Board notes that the appellant has claimed service 
connection for a disability of the left upper extremity, 
manifested by shoulder and arm pain.  As will be discussed 
below, degenerative joint disease of the AC joint has been 
shown by x-ray evidence and thus service connection for the 
same is established.  However, the appellant's claim is 
broadly construed to also include other non-arthritic 
disability of the left upper extremity.  As such, the issue 
of entitlement to service connection for a disability of the 
left upper extremity remains on appeal despite the grant of 
service connection for degenerative joint disease of the left 
AC joint, and the same will be addressed in the remand 
portion of this decision.  

The issues of entitlement to service connection for edema of 
both lower extremities, disability of the right and left 
lower extremities, a right and left knee disability, and a 
disability of the left and right upper extremities are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

Degenerative joint disease of the left acromioclavicular (AC) 
joint was manifest within a year of separation from service.


CONCLUSION OF LAW

Degenerative joint disease of the acromioclavicular (AC) 
joint is presumed to have been incurred in active service.  
38 U.S.C.A. §§  1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  In the instant case, as the sole 
claim being finally adjudicated at this time is claim is 
being granted, any deficiencies with regard to VCAA are 
harmless and nonprejudicial and VCAA analysis is not 
required.  

Legal Criteria and Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time. If chronicity in service is 
not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).

Where a Veteran served continuously for ninety (90) days or 
more and arthritis or degenerative joint disease becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. § 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service treatment records show an April 2003 sick slip 
indicating left shoulder complaints.  Specifically, the 
appellant reported that her left shoulder felt like it was on 
fire and like it wanted to pull out of the socket.  She was 
sent to the hospital for follow up x-rays.  

In a Report of Medical Assessment of August 2003 the 
appellant stated that her health had worsened since her last 
examination.  It was noted it was thought she had 
degenerative joint disease.  

An August 2003 Statement of Medical examination for Duty 
Status noted degenerative joint disease of the shoulder.  

VA outpatient treatment records of August 2004 show the 
appellant was seen for swelling and stiffness in the joints.  
She complained of left chest and shoulder pain which 
increased with motion of the shoulder.  A diagnosis of left 
shoulder pain-tendinitis was noted.  X-rays of the left 
shoulder showed degenerative changes of the acromioclavicular 
(AC) joint.

At a VA joint examination in March 2005, the appellant 
reported pain in both shoulders, left greater than right.  
She denied instability of the shoulders and swelling.  
Physical examination showed tenderness over the AC joints.  
X-rays showed minor degenerative changes at the AC joints 
bilaterally with slight inferior spurring.  After a physical 
examination, the examiner noted that the shoulder pain could 
be related to a rheumatological condition, although she did 
have some AC joint arthritis bilaterally on shoulder x-rays, 
which may be a contributing factor to her impingement-type 
symptoms.  

A June 2005 report of Medical Evaluation Board (MEB) 
proceedings noted that the appellant had pain with the range 
of motion particularly in the left shoulder.  An x-ray of the 
left shoulder revealed mild degenerative joint disease of the 
left AC joint.  

Additional private treatment records dated between February 
2004 and February 2007 show repeated complaints of shoulder 
pain.  

VA outpatient treatment records of May 2007 show that the 
appellant was seen for complaints of pain on her left 
shoulder.  She was diagnosed with bursitis/tendonitis of the 
left shoulder.  

Records from the VA rheumatology clinic of June 2007 note 
that the appellant reported pain in her left shoulder since 
an injury in 2003 while serving in Iraq.  After a physical 
examination she was diagnosed with shoulder tendinitis and 
impingement syndrome.  

Again, the appellant is seeking service connection for pain 
of the left shoulder and arm.  The record shows diagnoses of 
degenerative joint disease, tendinitis and bursitis.  After a 
review of the evidence of record, the Board finds that 
service connection is warranted.

The appellant's DD-214s establish that her last period of 
active duty service was from February 2003 to September 2003.  
The records document degenerative joint disease of the AC 
joint by x-ray findings as early as August 2004.  
Moreover, treatment records show that the appellant reported 
shoulder pain at the time the diagnosis was established.  
Therefore, the record establishes that degenerative joint 
disease of the left shoulder became manifest to the required 
degree within the presumptive period.  As such, service 
connection is therefore warranted.  The evidence of record 
does not contain affirmative evidence to the contrary, such 
as to rebut the presumptive grant of service connection here.  


ORDER

Service connection for degenerative joint disease of the left 
acromioclavicular (AC) joint is granted.


REMAND

The record as it stands is currently inadequate for the 
purpose of rendering a fully informed decision as to the 
claims of entitlement to service connection for edema of the 
bilateral lower extremities, peripheral neuropathy of the 
bilateral lower extremities, bilateral knee pain, and 
bilateral pain in the upper extremities.  Where the record 
before the Board is inadequate to render a fully informed 
decision, a remand to the RO is required in order to fulfill 
its statutory duty to assist the veteran to develop the facts 
pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 
377 (1993).

The Board notes that the appellant had two periods of service 
in the Persian Gulf.  Therefore, the presumptive provisions 
for service connection under 38 C.F.R. § 3.317 are applicable 
in the present case.  

Under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, as amended 
solely for purposes of extending the presumptive period, see 
71 Fed. Reg. 75669 (2006), VA shall pay compensation in 
accordance with chapter 11 of title 38, United States Code, 
to a Persian Gulf Veteran with a qualifying chronic 
disability that became manifest either during active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War, or to a degree of 
10 percent or more not later than December 31, 2011.  The 
term "qualifying chronic disability" means a chronic 
disability resulting from any of the following (or any 
combination of any of the following):

(1) A medically unexplained chronic multi-symptom illness 
(such as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is defined by a cluster of 
signs or symptoms; (2) any diagnosed illness that the 
Secretary determines warrants a presumption of service 
connection; (3) an undiagnosed illness in a Veteran who 
exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed below, provided that such disability by history, 
physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis.

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.

For purposes of this section, disabilities that have existed 
for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
six-month period will be considered chronic.  The six-month 
period of chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.

For the purposes of this section, signs or symptoms which may 
be manifestations of undiagnosed illness include, but are not 
limited to:

(1) Fatigue, (2) signs or symptoms involving the skin, (3) 
headache, (4) muscle pain, (5) joint pain, (6) neurologic 
signs or symptoms, (7) neuropsychological signs or symptoms, 
(8) signs or symptoms involving the respiratory system (upper 
or lower), (9) sleep disturbances, (10) gastrointestinal 
signs or symptoms, (11) cardiovascular signs or symptoms, 12) 
abnormal weight loss, or (13) menstrual disorders.

Compensation shall not be paid under this section if there is 
affirmative evidence that an undiagnosed illness was not 
incurred during active military, naval, or air service in the 
Southwest Asia Theater of Operations during the Persian Gulf 
War; or if there is affirmative evidence that an undiagnosed 
illness was caused by a supervening condition or event that 
occurred between the Veteran's most recent departure from 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War and the onset of the illness; or 
if there is affirmative evidence that the illness is the 
result of the veteran's own willful misconduct or the abuse 
of alcohol or drugs.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

If signs or symptoms are medically attributed to a diagnosed 
(rather than an undiagnosed) illness, the Persian Gulf War 
presumption of service connection does not apply.  See 
VAOPGCPREC 8-98 (Aug. 3, 1998), 63 Fed. Reg. 56703 (1998); 
see also Neumann v. West, 14 Vet. App. 12, 22-23 (2000), 
vacated on other grounds, 14 Vet. App. 304 (2001) (per curiam 
order).

As previously noted, the appellant is seeking service 
connection for edema of the lower extremities, peripheral 
neuropathy of the right and left legs, a left and right knee 
disability, and a right and left upper extremity disability.

Regarding the knees, service treatment records dated in July 
1977 show that the appellant was seen for complaints of pain 
in the knee caps and was assessed with chondromalacia 
patella.  She was again seen for pain in her knees in 1978 
and was assessed with pain of unknown etiology.  In August 
2003 degenerative joint disease of both knees was noted.  

With respect to peripheral neuropathy, records establish that 
the appellant initially complained of cramps and numbness in 
her legs during service.  Indeed, while serving in Kuwait she 
complained of pain and swelling in her lower extremities.  
Private treatment records of September 2003 show a diagnosis 
of peripheral neuropathy.  VA outpatient records of August 
2004 show that an electromyogram test showed evidence of 
sensory neuropathy in the lower extremities.  

With regard to the edema of the bilateral lower extremities, 
the condition was first noted while the appellant was serving 
in Kuwait.  Indeed, service treatment records show that she 
was first noted to have edema in her lower extremities in May 
2003.  She was worked up for a possible diagnosis and 
congestive heart failure was ruled out.  It was further noted 
there was no history of hypertension, liver or kidney 
disease.  She was prescribed medication for her edema.  In 
December 2003 she was diagnosed with idiopathic edema.  

In regard to the upper extremities, the appellant has alleged 
an injury to her left shoulder in 2003 while serving in Iraq.  
Moreover, service treatment records show complaints of pain 
in the left shoulder.  Post-service treatment records show 
reports of continued pain in both shoulders and diagnoses of 
tendinitis, bursitis, and degenerative joint disease of the 
right AC joint.  

In a September 2003 Deployment Health Assessment Form, the 
appellant reported numbness and tingling in her feet and 
hands.  

In December 2003 the appellant tested positive for Anti 
Nuclear Antibodies (ANA).  Moreover, private and VA 
outpatient treatment records show diagnoses of arthritis, 
venous disease and possible fibromyalgia.  VA outpatient 
treatment records of May 2004 note that the appellant's 
symptoms are complex and could be related to a number of 
disabilities including erythromelalgia, and restless leg 
syndrome.  Records of February 2005 show diagnoses of 
idiopathic sensory peripheral neuropathy, muscle cramps, 
previous borderline hypokalemia, probable fibromyalgia, and 
rheumatoid factor elevated with positive ANA.  

A VA examination report of March 2005 noted complaints of 
pain in the legs, pedal edema and peripheral neuropathy.  
After an examination, the examiner diagnosed negative general 
medical examination of the heart, lungs abdomen, 
neurological; per the diagnosis of the mental health staff, 
major depression; exogenous obesity uncontrolled; elevated 
lab tests for rheumatoid arthralgia is present; peripheral 
occlusive diagnosis constitutional; she does not appear to 
have hypertension or dyslipidemia or diabetes; plantar 
fasciitis; and, absence of pedal edema currently with 
diuretic per prescription.  It was noted that the appellant 
had an abundance of symptoms that overlapped.  However, it 
was noted that with abnormal rheumatoid factor and 
antinuclear antibodies rheumatic arthralgia is a likely 
diagnosis.

At the VA joint examination in March 2005, the appellant 
reported pain in her knees, shoulders and back.  Regarding 
the knees, physical examination showed medial joint 
tenderness but x-rays showed no arthritic or other changes.  
The examiner noted that the Veteran had a positive rheumatoid 
factor and positive ANA, which would lead him to believe that 
she has some form of rheumatological condition such as 
scleroderma, SLE or progressive systemic sclerosis that may 
be contributing to her overall joint pain pattern.  

A June 2005 report of a Medical Evaluation Board noted 
diagnoses of bilateral lower extremity edema of unknown 
etiology, and bilateral lower extremity and upper extremity 
paresthesia and dysesthesia of unknown etiology.

A September 2005 report of a Physical Evaluation Board (PEB) 
Proceedings noted bilateral lower extremity edema, and 
bilateral lower and upper extremity paresthesia and 
dysesthesia.  The finding of the PEB was that the appellant 
was unfit for duty.  It was further noted the disabilities 
were no a result of combat.

Given the facts delineated above, the Board finds that an 
examination is necessary in order to decide the appellant's 
claim.  While the records shows diagnoses of peripheral 
neuropathy of the lower extremities, the same has not been 
associated to any disease process.  Moreover, diagnoses of 
vascular conditions have been noted at times.  With respect 
to the knees, while service treatment records noted a 
diagnosis of chondromalacia patella, the knees were reported 
to be normal at the March 2005 VA examination and x-rays were 
normal.  Regarding the lower extremity edema, while it has 
been diagnosed, the same has not been associated with any 
disease process.  Regarding the upper extremities, 
paresthesia and dysesthesia of unknown etiology have been 
diagnosed, as well as tendinitis, bursitis and degenerative 
joint disease of the right AC joint.  Finally, the Board 
notes that records shows diagnoses of fibromyalgia, 
arthritis, chronic pain syndrome and sclerosis rheumatoid.  
It is possible that the symptomatology described herein is a 
manifestation of any of these conditions.  Therefore, The 
Board finds that an examination is necessary to determine any 
current disability of the upper extremities, lower 
extremities and knees, that the appellant may currently have.  
Moreover, an opinion which addresses etiology of any 
identified disability is necessary.  

Further, VA outpatient treatment records of August 2005 note 
that the results form a Persian Gulf examination Compensation 
and Pension examination was pending.  In this regard, the 
Board notes that the VA examination of record is from March 
2005, which predates the August 2005 entry noting that 
results from the Persian Gulf examination are pending.  
Moreover, the Board notes that the VA examination reports of 
March 2005 do not address the appellant's service in the 
Persian Gulf or address any relationship of the appellant's 
disabilities to her service in the Persian Gulf.  Therefore, 
the Board must conclude that if the Persian Gulf examination 
was conducted, the report of the same is not part of the 
record.  Therefore, this report must be obtained and 
associated with the claim file.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the appellant for a VA 
examination, with an appropriate 
examiner, to determine the nature and 
etiology of her claimed edema of the 
lower extremities, peripheral 
neuropathy of the right and left lower 
extremities, pain of the left and right 
knee disability, and pain of the right 
and left upper extremity.  The 
appellant's claims file should be made 
available to the examiner prior to the 
examination, and the examiner is 
requested to review the entire claims 
file in conjunction with the 
examination.  All tests and studies 
deemed necessary by the examiner should 
be performed.  Based on a review of the 
claims file and the clinical findings 
of the examination, and for each of the 
appellant's claimed disorders, the 
examiner is requested to answer the 
following questions:

a. Does the appellant have a chronic 
(e.g., existing for six months or more) 
disorder pertaining to her edema of the 
lower extremities, peripheral 
neuropathy of the right and left lower 
extremities, pain of the left and right 
knee, and pain of the right and left 
upper extremity?

b. If a chronic disorder is found, can 
such disorder be attributed to a known 
clinical diagnosis? If not, the 
examiner should so state specifically.

c. For each known clinical diagnosis 
rendered in conjunction with the 
appellant's claimed disorders, the 
examiner should provide an opinion as 
to whether there is a medical 
explanation for such illness and 
whether at least as likely as not 
(e.g., a 50 percent or greater 
probability) that such disorder is 
etiologically related to any of the 
appellant's periods of active duty 
service.

A complete rationale should be given 
for all opinions and conclusions 
expressed the report.

2.  The RO should obtain a copy of the 
report of the Persian Gulf examination 
conducted for her appellant.  If the 
report is not available, it should so 
be noted and an explanation for its 
unavailability must be provided.  

3.  After accomplishing any other 
development deemed appropriate, 
readjudicate the claims currently on 
appeal.  If the benefits sought on 
appeal are not granted to the 
appellant's satisfaction, the appellant 
and her representative should be 
provided with a supplemental statement 
of the case (SSOC) and afforded the 
appropriate opportunity to respond 
thereto.  The matter should then be 
returned to the Board, if in order, for 
further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


